Citation Nr: 1732947	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  09-46 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for a depressive disorder, not otherwise specified.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The case was certified to the Board by the RO in Detroit, Michigan.

In July 2014, the Board denied the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision.  The case was then remanded by the Board for development in September 2015, and it has now been returned to the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran's depressive disorder has been manifested by not more than occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's service-connected disabilities alone are not so severe as to prevent him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no higher, for a depressive disorder, not otherwise specified, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for a total disability evaluation based on individual unemployability due to service connected disorders have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Depressive Disorder

The Veteran contends that his depressive disorder warrants a rating higher than 30 percent.  The Veteran has been service connected for depressive disorder, rated as 30 percent disabling, since March 2005, and he submitted the current claim for an increased rating in May 2008.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2016).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.41, 4.10 (2016). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 199, 126 (1999); see also Hart v. Mansfield, 21 Vet.App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).

Depressive disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434, within the General Rating Formula for Mental Disorders (General Formula), which provides for a 30 percent rating when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9435.

A 50 percent rating is assigned when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

The Board observes that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) remains for application in this case.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).

The Global Assessment of Functioning scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The assigned global assessment of functioning score, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A global assessment of functioning score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A global assessment of functioning score of 51-60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).

The Board has reviewed all of the evidence of record and finds that a 50 percent rating, but no higher, is warranted for the Veteran's depressive disorder.

A May 2008 psychosocial assessment was submitted, and the examining psychologist wrote that the Veteran had bouts of irritability and outbursts of anger.  The Veteran reported having hypersomnia with low energy and fatigue.  He had difficulty with concentration and memory, a low self-esteem, as well as bouts of weight loss and weight gain.  The examiner assigned the Veteran a global assessment of functioning score of 49.

The Veteran attended a VA examination with a psychologist in January 2009.  The Veteran reported that he had significant feelings of depression and was quite short-tempered.  He expressed excessive worry about his son, and he and his wife agreed that the Veteran was confrontational, causing interpersonal difficulties.  The Veteran reported having considerable difficulty getting motivated to do much of anything.  Mental status examination revealed that the Veteran's abstract reasoning was mildly compromised by concrete thinking, but reasoning skills were grossly intact.  His speech was hyperverbal, but logical and coherent and goal directed.  The Veteran's hygiene and grooming were good, and he was generally alert and oriented in all spheres.  The claimant denied any hallucinations, delusions, or other psychotic symptoms.  He reported that he watched television, worked in the yard, and took care of the dog.  His hobbies also included whittling and playing cards with a couple of his friends, and he sometimes visited a neighbor.  He reported that he and his wife ate out about one to three times a week, and that he did some of the house cleaning.  The Veteran denied any suicide attempts, but stated that he had occasional thoughts of suicide by shooting himself.  He denied any intention of actually injuring himself or others.  The examiner assigned a global assessment of functioning score of 55.

The Veteran next attended a VA examination in October 2015.  The Veteran reported that he spends his time carving wood or doing chores, and that he used to play cards with two friends, but one friend recently passed away.  The Veteran had symptoms of depressed mood, anxiety, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  The Veteran presented with good eye contact, anxious mood, and no psychosis, and he denied suicidality.  The examiner noted that a June 2015 neuropsychological evaluation found that the Veteran had mild memory deficit, which was consistent with a multifactorial etiology, including chronic long-term alcohol abuse and vascular risk profile.  The examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms were controlled by medication.

The Veteran most recently attended a VA examination in March 2016.  He reported that he carves wood and did maintenance around the house, and that he and his wife were planning a cruise.  He stated that he spent time on the couch and had difficulty with motivation.  The Veteran had symptoms of depressed mood and disturbances of motivation and mood.  He was cooperative and pleasant, with clear, relevant speech, depressed mood, appropriate affect, and no thought disorder noted.  No suicidal or homicidal ideation was noted.  The examiner again found that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms were controlled by medication.

The Veteran's VA treatment records show occasional reports of anxiety and depression.  He has always been appropriately dressed, with good hygiene, with fair insight and judgment.  He has been frequently noted to be alert and oriented and to have speech which is been logical, coherent, and goal directed.

In May 2015, he reported cognitive impairments, depression, memory problems, and excessive sleeping.  The Veteran and his wife reported that he had been increasingly irritable and angry.  His wife stated that she had "called the cops" 4 to 5 years ago because he had threatened suicide.  Other suicide attempts were denied.  The Veteran reported having depression, but this was noted to be incongruent with mood, as he smiled and laughed throughout the interview.  His speech was clear, with some difficulty with speech production.  The Veteran's wife reported in June 2015 that he could sleep for 12 to 14 hours in a 24 hour period.  The Veteran reported that there was one instance in 2008 when his spouse contacted the police after he threatened to shoot himself.  He stated that this was just a threat that he did not mean.  He reported having a close relationship with his daughter and her children, and he denied any current suicidal thoughts. 

In June 2015, the Veteran's cognitive and affective functioning, in the context of a history of chronic alcohol abuse, was assessed after his wife reported that the appellant had significant difficulty expressing himself verbally and sometimes lost his train of thought.  She reported that the Veteran had become more forgetful and had been a heavy drinker for the prior five years.  The Veteran's affect was somewhat blunted and dysphoric, and his speech was normal.  He was able to provide remote history without difficulty.  Memory testing fell in the impaired range, and he was diagnosed with a mild neurocognitive disorder due to multiple etiologies (alcohol related, vascular).

In July 2015, the Veteran denied suicidal thoughts, but reported depression, poor sleep, and mood disorder.  He stated that he had suicidal thoughts in the past, but had none now.  He reported having some communication difficulties with his wife.  In August 2015, the Veteran denied suicidality and reported that he had not been feeling depressed.  In October 2015, the Veteran reported doing well and was planning to go hunting up north with his son.  He stated that he was sleeping reasonably well, and denied any suicidal thoughts.  In January 2016, he reported sleeping well, but had low energy.  The Veteran denied any suicidal thoughts or plans, and reported having a good holiday and enjoying going deer hunting with his son.  He also reported feeling "rotten" and being irritable.

Following careful review of the evidence of record, the Board finds that the Veteran has symptoms of frequent, severe depression and anxiety, as well as sleep disturbance, disturbances of motivation and mood, and memory loss.  The Board accepts that these symptoms are reflective of occupational and social impairment with reduced reliability and productivity, and a 50 percent rating is assigned.  In assigning this rating, the Board finds that while many, though not all, of the rating criteria for 50 percent are satisfied, an increased rating for a psychiatric disorder does not require that all deficiencies listed in the rating criteria are met, but, rather, the Board has considered the Veteran's overall disability 

The Board does not, however, find that a 70 percent evaluation is warranted at any time during this period.  The Veteran did report some impairment in his occupational functioning due to interpersonal conflicts with some of his supervisors, but had a positive relationship with others, and VA examiners found that the Veteran's depression would cause only mild impairment on his working ability.  The Veteran has also maintained hobbies, such as wood carving and hunting, and he worked in the garden and performed chores around the house.  While he has reported difficulty with motivation, it does not appear to have stopped him from performing some of the activities he likes or of being able to help care for his home.  He has gone on vacations and at the time of the March 2016 VA examination was planning a cruise with his wife.  This evidence does not indicate that the Veteran has significant deficiency in his occupational functioning.

The Veteran also has had some positive social relationships, including a positive relationship with his children and some friends.  He played cards with two friends until one of them died, and visits a neighbor.  The Veteran has reported significant irritability, anger outbursts, and occasional interpersonal problems with his wife, but she has overall been supportive of her husband and his treatment.  The Veteran also has sleep impairment, depression, and anxiety, and the Board accepts that these are significant symptoms which do indicate disturbances of motivation and mood, but they do not show a complete inability to form relationships, nor is there any evidence that these mood disturbances caused near-continuous panic or depression affecting his ability to function independently.

The Veteran has been found to be well-oriented to person, time, and place; he was maintaining his own personal hygiene, he made good eye contact and interaction, and he was alert and cooperative.  At no time has the appellant been shown to have obsessional rituals, illogical or obscure speech, spatial disorientation, or neglect of personal hygiene.  The Veteran has been found to have some memory impairment, which has been attributed to alcohol abuse and vascular disease.  Even if this symptom is accepted as within the disability picture caused by his service-connected depression, his memory loss has not been found to be severe, and at the March 2016 examination, he displayed no cognitive impairment.  See Mittleider v. West, 11 Vet. App. 181 (1998) (If the manifestations of a service-connected disability cannot be separated from the manifestations of a non-service-connected disability, all manifestations must be attributed to the service-connected condition.).  Although the Veteran was usually found to have fair judgment and insight, it was noted by the 2009 examiner that he was "mildly compromised by concrete thinking."  The Veteran's level of symptomatology associated with memory loss and cognitive impairment is within the disability picture contemplated by the criteria for a 50 percent rating, and does not indicate that a higher rating is warranted.  

The Veteran has reported having suicidal thoughts in the past, and his wife has reported that he once threatened to shoot himself.  The Board accepts that this is a significant symptom which does indicate a serious level of functional impairment, as it concerns the Veteran's very safety and well-being.  He has, however, frequently denied having suicidal thoughts since 2009, and when he reported this at the January 2009 evaluation, he denied any intention of actually injuring himself.  The Veteran has never been found to pose any danger to himself.  The Board therefore finds that although this symptom does fall within the listed criteria for a 70 percent evaluation, which includes suicidal ideation, its infrequency and short duration does not indicate that a 70 percent rating is more reflective of his overall disability picture.  See Mauerhan, 16 Vet. App. at 442.  The 50 percent evaluation assigned in this decision is consistent with the Veteran's global assessment of functioning scores, 49 and 55, which are reflective of moderate to serious symptoms, and which are now compensated through the assignment of the increased 50 percent rating.  The frequency, severity, and duration of the Veteran's symptoms overall indicate a disability picture that is reflective of a level of social and occupational impairment consistent with the criteria for a 50 percent rating, and no higher.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).

The Board considered the Veteran's symptoms which are not included in the rating criteria listed under 38 C.F.R. § 4.130 and whether they constitute symptoms that would be comparable in type and degree (frequency, severity, and duration) to the criteria for any higher ratings.  See Mauerhan, 16 Vet. App. at 443.  The Veteran has had symptoms of difficulty sleeping, low energy, excessive sleeping, bouts of weight change, and alcohol abuse.  Though some of these symptoms have been shown to manifest with frequency and to greatly impact the Veteran's mood and ability to function, the Board, in weighing all of the evidence, does not find that these symptoms are of a comparable severity to the more extreme symptomatology required for a 70 percent rating, as the symptoms would not cause occupational and social impairment with deficiencies in most areas.  At no time has any VA examiner found this to be the case, and the Board finds that this is also not reflected in the Veteran's treatment records or his own personal statements.  

The Board notes that the lay assertions of the Veteran have been considered, and are part of the reason why an increased evaluation has now been assigned.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  To the extent that the Veteran and has argued that a higher evaluation for depressive disorder is warranted, these assertions are outweighed by more probative evidence provided by qualified medical professionals, including in his VA examinations and VA medical records.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Furthermore, the symptoms described in his lay statements are consistent with those noted in the VA treatment records and comport with the 50 percent rating now assigned.  As such, these lay statements, on their own, do not provide any basis upon which to assign any higher rating.

In sum, the appellant's impairment due to his service connected depressive disorder has been most consistent with a 50 percent disability.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against assignment of a higher rating than 50 percent, that doctrine is not otherwise applicable.  38 U.S.C.A. § 5107(b).

Individual unemployability

The Veteran contends that his service-connected disabilities prevent him from obtaining and maintaining gainful employment.  The Veteran reported that he last worked in May 2008, and that he was prevented from working due to his depression and his ankle disability.  He indicated that he had one year of college education, and no other education or training.

VA will grant a total disability evaluation based on individual unemployability due to service connected disorders when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.
 
A total rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is currently service connected for residuals of a right eye enucleation (40 percent), a depressive disorder not otherwise specified (50 percent), residuals of a right ankle fracture (30 percent), and right cheek and nose scars (0 percent).  He meets the criteria to be potentially eligible for a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(a).  

A May 2008 psychosocial assessment was submitted, in which the Veteran reported that he retired from Chrysler in April 2008 due to stress and difficulty he was having with his job.  The claimant stated that he had been reassigned to a light duty job, which required him to work at repackaging items.  The job allowed him to either sit or stand, but did require lifting up to 25 pounds.  The examiner stated that the Veteran did "not possess any transferable skills to sedentary work activity."  The Veteran reported completing approximately two years of college training.  The examining psychologist wrote that the Veteran had employment limitations due to the loss of his right eye and his right ankle, and that he was not "capable of sustaining substantial gainful work activity at any skill or exertional level due to both his physical and emotional problems."  The examiner also opined that the appellant was not a viable rehabilitation candidate. 

At the January 2009 VA examination, the Veteran reported that he retired due to difficulties interacting with one of his coworkers.  He denied missing any work due to depression or having difficulties performing his job, and reported getting along with some of his supervisors, while having conflict with others.  The examiner wrote that there was no "evidence of inability to continue to maintain the limited type of employment he had previously at Chrysler."

The March 2016 VA examiner found that the Veteran's service-connected depressive disorder by itself did not affect his ability to hold gainful employment under minimal stress and supervision.

An April 2016 Vocational Opinion was obtained from a Vocational Rehabilitation and Employment Officer.  He discussed the Veteran's history of employment at Chrysler, noting that Chrysler had moved him to light duty work due to limitations from his ankle injury.  He wrote that the Veteran's right eye injury would require him to seek employment in a safe work environment to reduce potential injury to his left eye, and his ankle injury would cause limitations requiring no long periods of standing or walking, and would limit carrying and climbing, resulting in a need for a sedentary field.  The Vocational Rehabilitation Officer wrote that the Veteran's depression would cause mild decline in interpersonal relations.  This limitation would require a work environment with low stress and limited public contact to be considered suitable.  He found that the Veteran's educational and employment history did not provide the Veteran with transferrable skills to obtain and maintain sedentuary employment, but that his employment at Chrysler included accommodations for his physical limitations, and there was no evidence in the records indicating that the Veteran would not be able to currently perform the bench work position he had performed at Chrysler.  The Vocational Rehabilitation Officer therefore made the determination that it was feasible for the Veteran to obtain and maintain suitable employment.

For a veteran to prevail on a claim for a total disability evaluation based on individual unemployability due to service connected disorders, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a total disability evaluation based on TDIU, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.

The preponderance of the evidence is against finding that the Veteran is unable to obtain or maintain employment due to his service-connected  disabilities alone.  While the May 2008 evaluation stated that the Veteran was not capable of sustaining substantial gainful work activity due to both his physical and emotional problems, the examining psychologist discussed the Veteran's employment at Chrysler and the accommodations that were made so that he could continue to work there.  She stated that he decided to retire due to stress and difficulty, but did not indicate that he was unable to continue working there, had he chosen to do so.  The Board finds that while the May 2008 evaluation indicates that the employment options for the Veteran were very narrow, and accommodations for his ankle had to be made, he nonetheless had employment where such accommodations had been allowed and where he could have continued to work.

The Veteran's ability to continue working at Chrysler is supported by the April 2016 Vocational Opinion, which the Board finds to be highly probative evidence on the question of the appellant's employability.  The Veteran's right eye disability, right ankle disability, and depression did cause limitations in his employment options and impairment in his functioning, but his employment at Chrysler included accommodations for his physical limitations, and there was no indication that he could not have continued to perform his bench work position.

The record is notable also for evidence showing that the appellant suffers from multiple nonservice connected disorders to include coronary artery disease, status post bypass and angioplasty; hypertension; diabetes mellitus; gastroesophageal reflux disease; and chronic low back pain. 

Based on the foregoing evidence, the Board finds that the Veteran's service-connected disabilities alone do not prevent him from obtaining and maintaining all forms of substantially gainful employment.  The evidence demonstrates that the appellant has had some occupational impairment due to his eye disorder, right ankle disorder and depression, but that accommodations were made for him at work which allowed him to continue working there.  There is no indication that these accommodations could not have continued had the Veteran not elected to retire.  The Veteran was able to alternate standing and sitting, as an accommodation for his right ankle, and while he had some interpersonal problems with some people at work, his psychiatric symptoms have been found to cause only a mild impact on his occupational functioning, and there is no indication that they were of such a severity that he was unable to adequately perform his work or that he would be terminated due to his psychiatric impairment.

While the question of employability is ultimately one for the Board, as the fact finder, to decide, the medical opinions of record provide highly persuasive evidence regarding whether the Veteran's symptoms would cause any significant occupational impairment.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Here, the medical evidence indicates that the Veteran had some occupational impairment caused by his service-connected disabilities, but the April 2016 Vocational Opinion stated that he could have continued working at Chrysler, and this finding is not directly contradicted by any of the other medical evidence of record, including by the May 2008 psychologist, who did not directly address this question, and, by discussing the accommodations made for the Veteran at work, suggested that these accommodations had allowed him to continue working there despite his disabilities.

Accordingly, the Board finds, based on the preponderance of the evidence of record, that the Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment consistent with his education, and the claim for a total disability evaluation based on individual unemployability due to service connected disorders is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a 50 percent rating, but no higher, for a depressive disorder, not otherwise specified, is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


